Title: Abigail Adams to Mary Smith Cranch, 20 January 1787
From: Adams, Abigail
To: Cranch, Mary Smith


     
      Mr dear sister
      London Janry 20th 1787
     
     Since the Sailing of captain Folger by whom I wrote you, I have received Letters from you of the following dates, Sepbr 24 and 28th 8th 9 and 22 of october and November 18th. I cannot sufficiently thank you for the entertainment afforded me in them. Some accounts you give me respecting a certain family Shocked me. I should suppose that the peace and happiness of the family was totally destroy’d in a Country like ours, where conjugal infidelity is held in the utmost abhorrence, and brands with eternal infamy the wretch who destroys it. Had the Parties lived in France or Viena where the perplexing word reputation has quite an other meaning than what we have been accustomed to, the Husband might have lookd upon the Gallant as Men do upon their deputies, who take the troublesome part of the buisness off their Hands. But in a Country where the absolution of the Priest is not considerd a compensation for crimes, and Marriage is esteemed holy and honorable, the seducer should be considerd as the worst of assassins. But in this case it may be difficult to determine which was the Seducer, and I feel more inclined to fix it upon the female than the paramour. At any rate she is more Guilty, in proportion as her obligations to her Husband her children her family and the Religion of which she is a professer are all scandilized by her and she has sacrificed her Honour her tranquility and her virtue. Well might Mrs Guile say that she had not ink black enough to describe the vile story, and my Gentle Friend Mrs Rogers writes me, “I think my young Friend will ever have reason to bless the period when prior prospects terminated as they did.” The Letter you mention is proof that the confident was the Author of the distresses complaind of. But I quit a subject so painfull to reflect upon to give you some account of my late Tour to Bath, that Seat of fashionable Resort, where like the rest of the World I spent a fortnight in Amusement and dissipation, but returnd I assure you, with double pleasure to my own fire side, where only thank heaven, my substantial happiness subsists. Here I find these satisfaction which neither Satiate by enjoyment nor pall upon reflection, for tho I like Some times to mix in the Gay World, and view the manners as they rise, I have much reason to be gratefull to my Parents that my early Education gave me not an habitual taste for what is termd fashionable Life. The Eastern Monarch after having partaken of every gratification and Sensual pleasure which power Wealth and dignity could bestow, pronounced it all Vanity and vexation of spirit, and I have too great a respect for his wisdom to doubt his Authority. I however past through the Routine, and attended 3 Balls 2 concerts, one Play and two private parties besides dinning and Breakfasting abroad. We made up a Party of Americans, Mr and Mrs Smith mr and Mrs Rucker and Miss Ramsey, mr Shippen mr Harrison mr Murry mr Paridice mr Bridgen and a Count Zenobia a venition Nobleman. These with our domesticks made a considerable train, and when we went to the Rooms we at least had a party to speak to. As I had but one acquaintance at Bath, and did not seek for Letters of introduction. I had no reason to expect half the civility I experienced. I was however very politely treated by mr Fairfax and Lady who had been in America and own an estate in Virginia, and by a sister of mr Hartleys, who tho herself a criple, was every way attentive and polite to us. Mr John Boylstone whom I dare say you recollect, was the acquaintance I mentiond. He visited us immediatly upon our arrival, and during our stay made it his whole study to shew us every civility in his power. We Breakfasted with him, and he dinned with us. He has very handsome apartments tho he lives at Lodgings. We drank tea and spent an Evening with him in a stile of great elegance, for he is one of the nicest Batchelors in the World, and bears his age wonderfully retaining the vivacity and sprightliness of Youth. He has a peculiarity in his Manners which is natural to him but is a Man of great reading and knowledge. He is a firm friend and well wisher to America, as he amply testified during the War by his kindness to the American Prisoners. And now you will naturally expect that I Should give you some account of Bath, the antiquity of it, and the fame of its waters having been So greatly celebrated. The story which is related of its first discovery is not the least curious part of it. A Certain King Bladud said to be a descendent from Hercules, was banishd his Fathers court on account of his having the Leporissa. Thus disgraced he wanderd in disguise into this part of the Country, and let himself to a swineherd, to whom he communicated the Disease as well as to the Hogs. In driving his Hogs one day at some distance from his home, they wanderd away to these Streams, of which they were so fond that he could not get them out: untill he inticed them with Acorns. After their wallowing in them for several Successive days he observed that their Scales fell of, and that his herd were perfectly cured, upon which he determined to try the experiment upon himself, and after a few Bathings he was made whole. And Bladuds figure in stone is placed in the Baths known by the Name of the kings Bath with an incription relating his discovery of these Baths 863 years before Christ.
     Bath lies in a great vally surrounded with Hills. It is handsomely built, chiefly with free Stone, which is its own growth and is dug from the Sides of its Hills. The streets are as narrow and inconvenient for Carriages as those of Paris, so that Chairs are chiefly used particularly in the old Town. Bath was formerly walld in and was a very small place, but of late years it is much extended, and the New buildings are erected upon Hills. Since it has become a place of such fashionable resort it has been embellished with a circus and a Cressent. The parades are magnificient piles of buildings. The square is a noble one and the Circus is said to be a beautifull peice of architecture, but what I think the beauty of Bath; is the Cressent. The front consists of a range of Ionic Colums on a rustick basement. The Ground falls gradually before it, down to the River Avon about half a miles distance, and the rising Country on the other side of the River holds up to it a most delightfull prospect. The Cressent takes its name from the form in which the houses Stand; all of which join. There is a parade and street before them a hundred foot wide and nothing in front to obstruct this Beautifull prospect. In this situation are the New assembly Rooms which are said to exceed any thing of the kind in the Kingdom both as to size, and decoration, but large as they were they were compleatly crouded the Evenings that I attended. There is a constant emulation subsisting between the New and old Rooms, similar to the North and South end of Boston. It was said whilst I was there that there were fourteen thousand persons more than the inhabitants of Bath. By this you may judge what a place of resort it is, not only for the infirm, but for the Gay the indolent the curious the Gambler the fortune hunter and even for those who go as the thoughtless Girl from the Country told Beau Nash (as he was stiled,) that She came out of wanteness. It is one constant scene of dissipation and Gambling from Monday morning till saturday Night, and the Ladies set down to cards in the publick rooms at they would at a private party. And not to spend a fortnight or Month at Bath at this season, of the year, is as unfashionable as it would be to reside in London during the summer Season. Yet Bath is a place I should never visit a second time for pleasure. To derive a proper improvement from company it ought to be select, and to consist of persons respectable both for their Morals, and their understandings. But such is the prevailing taste, that provided you can be in a crowd, with here and there a Glittering Star, it is considerd of little importance what the Character of the person is, who wears it. Few consider that the foundation stone and the pillar on which they Nest the fabrick of their felicity must be in their own Hearts, otherways the winds of dissipation will shake it and the floods of pleasure overwhelm it in ruins. What is the Chief end of Man? is a Subject well Worth the investigation of every rational Being. What indeed is Life or its enjoyments without settled principal, laudable purposes, Mental exertions and internal comfort, that sun shine of the soul, and how are these to be acquired in the hurry and tumult of the World; my visit to Bath and the scenes which I mixed in, instead of exciting a gayety of disposition, led me to a train of moral reflections which I could not refrain detailing to you in my account of it.
     Upon my return I had a new scene of folly to go through which was prepairing for the Birth day, but as the fashionable Magizine will detail this matter I shall omit any account of Birth day dresses and decorations only that I most sincerely wish myself rid of it. It is a prodigious expence from which I derive neither pleasure or satisfaction. Mrs Smith did not go this year, for reasons you can Guess I suppose. We have advised col Smith to give up his House and return here again, as it will be vastly inconvenient to me to have her out of the family, no sister no cousin no Aunt who could be at all with her. So that in March they will remove here again, and in April tis probable your Sister may be a Grandmama. New Relatives create new anxieties.
     And now for a few domestick Matters. You will find that before I received your Letters I was uneasy and had written to you and Dr Tufts both upon the subject of Board; there can be no reason that you should be at any expence on their account and it would give me pain to know you were. It will be cruel indeed if our Country will not allow us enough to educate our children in the frugal manner we wish for, when for 12 years mr Adams has devoted himself and all his talants to their service, and if they have not reaped all the benifit they might from him, it is there own fault. He has not been laying up a fortune nor has he been squandering one away—nor is there an other Minister either in France England or Holland whose allowence is not splendid to his. But I will not reflect upon our Situation. I will only say that my children Shall not whilst we remain here, live upon my friends or be chargeable to them. Whilst he resided in Holland and his allowence was better he was able to save a little but the publick have no right to expect that she he should expend that, any more then that he should run out the little estate he has in America.
     I hope captain Folger arrived safe as well as my Trunk. I have sent you by captain Cushing a Hamper of 4 doz porter a double gloucester cheese for commencment, and a cask of Split peas. Be so kind as to Send Sister Shaw half a dozen quarts. I got mr Elworthy to procure them for me, and I dare say he has done his best. If the porter is agreeable it May save you some wine and make a variety. It mortifies me that I cannot do all I wish but take the will for the deed.
     The Roits and dissentions in our state have been matter of very serious concern to me. No one will suppose that our situation here is renderd more Eligible in concequence of it, but I hope it will lead the wise and sensible part of the community in our state as well as the whole union to reflect seriously upon their Situation, and having wise Laws execute them with vigor justice and punctuality. I have been gratified with perusing many late publications in our Boston papers, particularly the Speach of the Chief justice which does him great honour. Mr Adams you will see by the Books which captain cushing has carried out, has been employed in strengthning and supporting our Governments, and has spaired no pains to collect examples for them and shew them in one short comprehensive statement the dangerous concequences of unbalanced power. We have the means of being the freest and the happiest people upon the Globe.
     Captain Scot I hear is just arrived, but it may be a week, perhaps ten days before he will get up himself, so that whatever Letters he may have I shall not be able to get them before captain Cushing Sails. This is rather unfortunate as there may be something I might wish to replie to. As to India handkerchief I give 2 Guineys a peice here for them so that they are lower with you as well as all other India goods. I give more for an oz of spice than I used to for a quarter of a pound in America. Only think too of 5 shillings Sterling for every pound of coffe we use. O pray by the next oppertunity Send me a peck of Tuscorora Rice. Let it be sifted, I want it only to Scour my hands with. Tuscorora rice say you, why I suppose She means Indian meal. Very true my dear sister, but I will tell you a good story about this said rice. An Ancestor of a family who now hold their Heads very high is said to have made a fortune by it. The old granddame went out to America when its productions were not much known here and returnd rather in Indigent circumstances. After some time knowing the taste in all ages for cosmeticks, made out a pompus advertizement of a costly secreet which she possesst for purifying and beautifying the complexion, nothing less than Tuscorora Rice at a Guiney an oz. The project took like the olympian dew at this Day, and Barrel after Barrel was disposd of at the moderate price before mentiond, till one fatal day, a sailor whose wife had procured one Quarter of an oz was caught in the very act of useing it. The sailor very roughly threw away this darling powder upon which his wife exclamed that he had ruined her, as She could procure no more there being an unusual Scarcity at that time. The fellow examined the paper and swore it was nothing but Indian meal and that he would bring her two Barrels for a Guiney the next voyage he went. Upon this the imposture was discoverd and the good woman obliged to decamp. Now tho I do not esteem it so highly as the sailors wife I pronounce it the best antidote to sea coal cracks that can be found. One Friend and an other has supplied me ever since I have been here, but now I am quite destitute. It is an article in so small quantity that will not be an object for the custom house, so that it may come safely. Remember me most affectionately to all my Friends. I cannot write to half of them. My Neices shall hear from me by Bairnard—in the mean time be assured my dear Sister of the warmest affection of your Sister
     
      A Adams
     
    